Citation Nr: 0833749	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  07-02 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected bilateral hearing loss, currently evaluated as 0 
percent disabling.

2.  Entitlement to a higher initial rating for service-
connected bilateral tinnitus, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1980 and from December 1990 to April 1991 and as of 
July 2007 is currently serving on active duty.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran demonstrates no worse than Level II hearing acuity in 
his right ear and no worse than Level II hearing acuity in 
his left ear.

2.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-
connected bilateral hearing loss have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, 
Diagnostic Code 6100 (2007).

2.  There is no legal basis for the assignment of a schedular 
evaluation higher than the current 10 percent for the 
veteran's service-connected bilateral tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The Board finds that the letters dated in September 2004 and 
April 2007 fully satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R.
 § 3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, these letters advised the 
veteran what information and evidence was needed to 
substantiate the claim decided herein.  These letters also 
requested that the veteran provide enough information for the 
RO to request records from any sources of information and 
evidence identified by the veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The April 2007 letter provided this notice to the 
veteran.  

With respect to the veteran's hearing loss, the veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  The Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Once the 
veteran disagrees with an initial determination, other 
provisions apply to the remainder of the adjudication 
process, particularly those pertaining to the duty to assist 
and issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. §§ 5103A, 5104(a), 7105(d) (West 2002); 38 
C.F.R. 
§§ 3.103(b)(1), 3.159(c), 19.29 (2007); Dingess, 19 Vet. App. 
at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 
119 (2007).  Thus, VA's duty to notify in this case has been 
satisfied.

In regard to the tinnitus claim, the facts are not in 
dispute.  Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As will be 
shown below, the Board finds that the veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change.  Therefore, because no reasonable possibility exists 
that would aid in substantiating this claim, any deficiencies 
of VCAA notice or assistance are rendered moot.  See 38 
U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service treatment records 
have been obtained and associated with the claims file, as 
have VA treatment records, and the veteran has been afforded 
a VA examination.  The veteran has also submitted a May 2007 
audiometric examination accomplished in connection with his 
reentry into active service.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2007).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

I.  Bilateral Hearing Loss

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  38 C.F.R. 
§ 4.85 (2007).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row 
represents the ear having the poorer hearing and the vertical 
column represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VI A, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2007).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VI A, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b) (2007).

The veteran's service-connected hearing loss is currently 
assigned a noncompensable evaluation pursuant to 38 C.F.R. § 
4.85 (2007), Diagnostic Code 6100.  Hearing loss is evaluated 
under 38 C.F.R. §§ 4.85, 4.86 (2007), Diagnostic Code 6100, 
Tables VI, VIA, VII of VA's rating schedule.  

The record further reflects that the veteran exhibited pure 
tone thresholds in the right ear of 0 dB at 1000 Hz, 5 dB at 
2000 Hz, 25 dB at 3000 Hz, and 65 dB at 4000 Hz with a speech 
recognition score of 100 percent and pure tone thresholds in 
the left ear of 0 dB at 1000 Hz, 5 dB at 2000 Hz, 55 dB at 
3000 Hz, and 70 dB at 4000 Hz with a speech recognition score 
of 96 percent at the April 2005 audiological examination.

The veteran subsequently exhibited pure tone thresholds in 
the right ear of 0 dB at 1000 Hz, 0 dB at 2000 Hz, 25 dB at 
3000 Hz, and 70 dB at 4000 Hz with a speech recognition score 
of 92 percent and exhibited pure tone thresholds in the left 
ear of 0 dB at 1000 Hz, 10 dB at 2000 Hz, 60 dB at 3000 Hz, 
and 75 dB at 4000 with a speech recognition score of 100 
percent at the May 2007 audiological examination.

The April 2005 audiometric results reveal that the veteran 
demonstrated Level I hearing acuity in the right ear (with a 
puretone threshold average of 24 dB and speech discrimination 
score of 100 percent) and Level I hearing acuity in the left 
ear (with a puretone threshold average of 33 and speech 
discrimination score of 96 percent).  Table VII (Diagnostic 
Code 6100) provides a 0 percent disability rating for the 
hearing impairment demonstrated in this examination.  
38 C.F.R. § 4.85 (2007).

The May 2007 audiometric results reveal that the veteran 
demonstrated Level I hearing acuity in the right ear (with a 
puretone threshold average of 36 dB and speech discrimination 
score of 100 percent) and Level I hearing acuity in the left 
ear (with a puretone threshold average of 24 dB and speech 
discrimination score of 92 percent) at that examination.  
Table VII (Diagnostic Code 6100) provides a 0 percent 
disability rating for the hearing impairment demonstrated in 
this examination.  Id.

The Board further notes that the veteran's hearing loss has 
not been shown to demonstrate the exceptional patterns of 
hearing impairment described under 38 C.F.R. § 4.86 (2007) at 
any time relevant to the appeal period.  

The Board acknowledges the veteran's statements of May 2005 
and October 2005 that his hearing impairment has worsened.  
Regarding the veteran's statements, the Board acknowledges 
that he is competent to give evidence about his experiences; 
i.e., he is competent to report that he is having greater 
trouble hearing.  See Charles v. Principi, 16 Vet. App. 370, 
274 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
However, the veteran is not competent to testify that his 
hearing has worsened to a compensable level under the 
diagnostic code 6100.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is no indication in the record that the 
veteran is a medical professional.  Therefore, as a 
layperson, he is not competent to provide evidence that 
requires medical knowledge because he lacks the requisite 
professional medical training, certification, and expertise 
to present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
affords greater probative weight to the medical evidence, 
which includes the May 2007 examination that reflects 
findings following the report of worsening.

Based on the foregoing, the Board finds that the veteran's 
hearing loss more closely approximates the criteria for the 
currently assigned noncompensable rating for the entire 
appeal period and entitlement to an increased rating on a 
schedular basis is not warranted.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

The Board further notes that there is no evidence of record 
that the veteran's hearing loss warrants a higher rating 
based on an extraschedular basis.  38 C.F.R. § 3.321(b) 
(2007).  Any limits on the veteran's employability due to his 
hearing loss have been contemplated in a noncompensable 
rating under Diagnostic Code 6100.  The evidence also does 
not reflect that the veteran's hearing loss has necessitated 
any frequent periods of hospitalization or caused marked 
interference with unemployment.  Thus, the record does not 
show an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant the assignment of an extraschedular rating.  Since 
application of the regular schedular standards is not 
rendered impracticable in this case, the Board is not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2007) for 
consideration of the assignment of an extraschedular 
evaluation.     

I.  Bilateral Tinnitus

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 23, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note (2) (2007).

In the April 2005 rating decision, the veteran was awarded 
service connection for tinnitus, and assigned a 10 percent 
evaluation, effective April 22, 2004.  The veteran contends 
in the January 2007 VA Form 9 that he is entitled to a 
separate 10 percent rating for each ear in accordance with 
the ruling in Smith v. Nicholson, 19 Vet. App. 63 (2005). 

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

The Federal Circuit reversed the Court's decision in Smith, 
and affirmed VA's long-standing interpretation of Diagnostic 
Code 6260 as authorizing only a single 10-percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing 
Supreme Court precedent, the Federal Circuit explained that 
an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations.  Id, at 1348- 49.  Finding that there 
was a lack of evidence in the record suggesting that VA's 
interpretation of Diagnostic Code 6260 was plainly erroneous 
or inconsistent with the regulations, the Federal Circuit 
concluded that the Court erred in not deferring to VA's 
interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.

As the veteran filed his claim in March 2004 it does not 
appear that the claim was subject to the stay, or that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
is applicable.  Regardless, the Board concludes that the 
version of Diagnostic Code 6260 in effect during the time 
relevant to this appeal precludes an evaluation in excess of 
a single 10-percent for tinnitus.  Therefore, the veteran's 
claim for separate 10 percent ratings for each ear for his 
service-connected tinnitus must be denied.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

In reaching these conclusions, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b) (West 2002), the benefit 
of the doubt is to be resolved in the claimant's favor in 
cases where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claims and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for service-connected 
bilateral hearing loss is denied.

Entitlement to an initial rating in excess of 10 percent for 
service-connected bilateral tinnitus is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


